On Second Rehearing.
Appellees’ second motion for rehearing has been duly considered upon its merits and is overruled.
A special point is made upon that part of the opinion on first rehearing reading as follows: “Had Ben Roberson by extending his fences to join with the Wyley fence, presumably with Wyley’s consent, thereby effecting an enclosure of his land, have included within such enclosure land owned by Wyley, such facts alone would have rebutted the presumption hereinbefore discussed, namely; that Ben Roberson was claiming Wyley’s land.” In so saying we were not unmindful of the fact elsewhere stated in the opinion that the deed from Parmelia Turner to Ben Roberson included two small tracts of land belonging to Wyley. By the above language is meant that in any contest between Wyley and Roberson, the facts as stated would have rebutted the presumption. The record does not show that any contest ever arose between Wyley and Roberson, or those claiming under them, and in fact when Roberson sold the land, he sold it to Wyley, thereby forestalling any such question ever arising. We merely meant to point out by way of illustration the difference between the relation that existed as between Par-melia Turner and Roberson and that between Wyley and Roberson. That Roberson’s possession as between him and Wyley was permissive and presumptively not adverse, without that being true as between the parties involved in this suit, we think is sustained by the decision in Burnhan v. Hardy Oil Co., 108 Tex. 555, 195 S.W. 1139.